NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 14 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

STEVEN DHILLON and RUBY                          No. 10-17346
DHILLON,
                                                 D.C. No. 3:10-cv-00723-EMC
              Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

ALEJANDRO MAYORKAS, Director,
U.S. Citizenship and Immigration
Services; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Edward M. Chen, Magistrate Judge, Presiding

                            Submitted April 17, 2013**
                             San Francisco, California

Before: SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Steven and Ruby Dhillon appeal the grant of summary judgment to the

government on their claims that they were denied due process of law during Ms.

Dhillon’s removal proceedings and during the adjudication of Mr. Dhillon’s I-130

petition for an immediate relative visa for Ms. Dhillon. Because the parties are

familiar with the history of the case, we need not recount it here. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court correctly concluded that it lacked jurisdiction to entertain

any challenge to Ms. Dhillon’s removal proceedings because “a petition for review

filed with an appropriate court of appeals . . . shall be the sole and exclusive means

for judicial review of an order of removal.” 8 U.S.C. § 1252(a)(5). The district

court was also correct that the process by which Mr. Dhillon’s I-130 petition was

denied comports with the applicable statutes and regulations. See 8 U.S.C. § 1154;

8 C.F.R. §§ 103.2, 103.3.

      Finally, we also agree that the Dhillons received constitutionally adequate

due process. See Mathews v. Eldridge, 424 U.S. 319 (1976) (explaining the factors

to be considered). The Dhillons do not assert that the statements they challenge are

untrue or otherwise challenge the substance of those statements, and they have

never proffered any theory under which the cross examination they seek would

have enhanced or altered the adjudication of Mr. Dhillon’s petition. The Dhillons


                                          2
do not challenge the district court’s determination that they make an as-applied

challenge to the due process they received. We hold that the process they received

was adequate because the process they request “could not have made a

determinative difference” in their case. Lassiter v. Dep’t of Soc. Servs. of Durham

Cnty., 452 U.S. 18, 33 (1981).1 In particular, there was very little “risk of an

erroneous deprivation of such interest through the procedures used,” and seemingly

no “probable value” from the “additional . . . procedural safeguards” that the

Dhillons seek. Mathews, 424 U.S. at 335; see Connecticut v. Doehr, 501 U.S. 1,

14 (1991) (considering, in an as-applied procedural due process challenge, whether

“the risk of error was substantial in this case”). The second Mathews factor is

dispositive of the Dhillons’ due process claim.



      AFFIRMED.




      1
        In Lassiter, the Supreme Court determined that Ms. Lassiter was not
entitled to counsel in her parental termination proceedings because “presence of
counsel for Ms. Lassiter could not have made a determinative difference” in her
case. 452 U.S. 18, 33 (1981). The Supreme Court looked at “all these
circumstances,” in “hold[ing] that the trial court did not err in failing to appoint
counsel for Ms. Lassiter.” Id. at 33; see also id. at 49 (Blackmun, J., dissenting)
(criticizing the majority for its case-specific determination).

                                           3